In an action to enjoin the defendant from the cutting of trees in the plaintiff towns, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Palella, J.), dated October 7, 1985, which denied their motion for a preliminary injunction.
Justice Weinstein has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the order of this court, dated October 11, 1985, which, inter alia, directed that the appeal be perfected for the January 1986 Term. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.